Citation Nr: 0406725	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinea pedis 
disability.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel	


INTRODUCTION

The veteran had active service from November 1963 to November 
1965. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
entitlement to service connection for bilateral tinea pedis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2003).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

In this case, the service medical records reveal the veteran 
was seen in April 1964 when he complained of burning in the 
feet, when Lanolin cream was prescribed.  Post service 
medical records reflect that the veteran sought treatment for 
complaints of itching and burning between the toes when 
interdigital maceration was noted.  He was treated for 
bilateral tinea pedis at VA outpatient clinics in September 
2002 and October 2002.  However, the record does not reflect 
that a clinical opinion has been provided as to the etiology 
of the veteran's current foot condition, to include whether 
any etiological relationship exists with manifestations noted 
in service.  As such, a VA examination and nexus opinion 
addressing the nature and etiology of the veteran's bilateral 
tinea pedis disability is warranted.



Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for bilateral tinea 
pedis since his discharge from service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
dermatology and or podiatry, if 
available, to determine the nature and 
extent of his bilateral tinea pedis 
disability.  All necessary tests should 
be performed.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
bilateral tinea pedis is etiologically 
related to his service in the military.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

		3.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



